                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:19-CV-00032-KDB-DSC


 SUPREME CORPORATION,                             )
                                                  )
                   Plaintiff,                     )
                                                  )
 v.                                               )                    ORDER
                                                  )
 WORLDWIDE PROTECTIVE                             )
 PRODUCTS, LLC,                                   )
                                                  )
                  Defendant.                      )



       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

Affidavit[s] [for Ryan Andrew McGonigle and Charles Stewart Rauch]” (documents ## 11-12)

filed June 17, 2019. For the reasons set forth therein, the Motions will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Kenneth D. Bell.


       SO ORDERED.
                                     Signed: June 17, 2019
